SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH April, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. CNPJ no. 01.832.635/0001-18 NIRE no.35.300.150.007 Business Corporation with Open Capital – CVM no. 016390 CALL TO ORDINARY GENERAL MEETING The Shareholders of TAM S.A. (the “Company”) are hereby invited to meet at 10:00 a.m. on April 27, 2012 , at its headquarters, in the City of São Paulo, State of São Paulo, at Av. Jurandir, n.° 856, Lote 4, 1º Andar, Jardim Ceci, CEP 04072-000, in order to resolve upon the following agenda: a) take the accounts from the administrators, review, discuss, and vote the report by the administration, the financial statements, and the independent auditors’ opinion on the fiscal year ended as of December 31, 2011; b ) resolve upon the destination of the net income in the fiscal year ended as of December 31, 2011; c) elect the members of the Board of Directors, observing the quorum of 20% (twenty percent) of independent members, as of Regulation of Differed Corporative Governance Practices – Level 2 of São Paulo Stock Exchange Market [Bolsa de Valores de São Paulo] – BOVESPA; and d) Establish the remuneration of the Board of Directors for the fiscal year beginning as of January 1, 2012. The Company informs that the Shareholders have available, at the headquarters of the Company, on its website of Investor Relations (www.tam.com.br/ir), as well as on the websites of BM&FBOVESPA (www.bmfbovespa.com.br) and the Brazilian Securities Commission (www.cvm.gov.br): (i) the report by the administration; (ii) the financial statements; (iii) the independent auditors’ opinion, published on February 14, 2012, in newspaper “Valor Econômico” and in the “Official Gazette of the State of São Paulo”; (iv) the proposal of destination of the shareholders profit and distribution of dividends, with the information indicated in Attachment 9
